DETAILED ACTION

The instant application having application No 16/715,200 filed on 02/25/2022 is presented for examination by the examiner.

Examiner Notice
Claim 21 would be allowable if (i) claim 23 or 29 or 30 or 33 or 36 is incorporated into the independent claim 21.
Claim 39 would be allowable if (i) claim 23 or 29 or 30 or 33 or 36 is incorporated into the independent claim 39.
Claim 40 would be allowable if (i) claim 23 or 29 or 30 or 33 or 36 is incorporated into the independent claim 40.

Response to Argument
Applicant’s arguments with respect to claims 21-23, 25-32 and 34-40 have been considered. However, Examiner respectfully disagrees with Applicant’s arguments and would like to provide a further clarification regarding the interpretation of the cited references.
In response to the argument on page 6 of Applicant’s Remark, “the first portion is stored contiguously with header data of a second packet””. In fact, Examiner interprets the “storing the payload of the packet in the packet memory comprises storing the payload of the packet at a first memory location in the packet memory, and storing the modified header in the packet memory at a second memory location, separate from the first memory location, in the packet memory” according to Melman’s disclosure.
As stated in Melman’s – page 8, line 1-10, storing the payload of the packet in the packet memory comprises storing the payload of the packet at a first memory location in the packet memory, and storing the modified header in the packet memory at a second memory location, separate from the first memory location, in the packet memory. 
The examiner would like to further explain also see par (0013), lines 1-10, the receive processor is configured to store received packets in a packet memory, the receive processor  is configured store the packet or a first portion of a received packet in a packet memory, the first portion of the packet includes a tail portion of the packet(wherein the tail portion is a contiguously with the header data), the first portion of the packet includes at least a payload of the packet, the receive processor stores the packet or the first portion of the packet at a first memory location in the packet memory, the receive processor determines the first memory location in the packet memory at which to store the packet or the first portion of the packet, the receive processor receives, from the packet memory in response to a write request from the receive processor, an indicator (e.g., an address, a pointer, etc.) of the first memory location in the packet memory at which the packet or the first portion of the packet is stored. Thus, Melman’s disclosure still covers the limitations of claim 21 and 39-40. Therefore, Examiner respectfully disagrees with Applicant's arguments.
Therefore, Examiner respectfully disagrees with Applicant's arguments.
Thus, Melman’s and Flordal’s disclosures still cover the limitations of claims 21, and 39-40. Therefore, Examiner respectfully disagrees with Applicant's arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-22, 25-28, 31-32, 34-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melman et al. (U.S. 20200153759, May 14, 2020) in view of Flordal et al. (U.S. 20190392546, Dec. 26, 2019)
1-20. (cancelled)
Regarding Claim 21, Melman discloses cause the apparatus to receive a packet of a flow, wherein the packet includes a header and a payload, wherein the header includes a set of header fields(par(0005), page 1, line 1-10, generating, with the network device, a transmit packet at least by combining the at least the payload of the packet with the modified header(set of instruction configure the packet includes payload data and the header fields), and transmitting the transmit packet via the determined at egress port of the network device(receiving a packet flow at the egress port of the network device));
 identify, based on the flow, control information configured to control splitting of the packet of the flow(par(0028), page 5, line 1-10, the packet based on a (modified or unmodified) header of the packet, the egress engine  determines an egress flow to which the packet belongs(based on the flow ),  updates the packet descriptor associated with the packet to include an indicator of the egress flow of the packet, egress classification engine  applies to the packet based on information included in the header of the packet); 
split the packet into a first portion and a second portion based on the control information, wherein the first portion includes one or more header fields of the set of header fields, wherein the second portion includes the payload(page 2, page(0011), line 1-10, a first portion (a payload) of the packet is stored in a packet memory of the network device, and a second portion (a header) of the packet is provided to a packet processor for processing of the packet by the network device); 
and store the first portion in a first memory location and the second portion in a second memory location separate from the first memory location, wherein the first portion is stored contiguously with header data of a second packet(page 8, line 1-10, storing the payload of the packet in the packet memory comprises storing the payload of the packet at a first memory location in the packet memory, and storing the modified header in the packet memory at a second memory location, separate from the first memory location, in the packet memory).
Melman discloses all aspects of the claimed invention, except at least one processor; and at least one memory storing computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor.
Flordal is the same field of invention teaches at least one processor; and at least one memory storing computer program code; wherein the at least one memory 
and the computer program code are configured to, with the at least one processor (page 9, par(0155), line 9-10, instructions stored using any memory technology).
Melman and Flordal are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the at least one processor; and at least one memory storing a set of instructions the teaching of Melman to include instructions stored using any memory technology the teaching of Flordal because it is providing the new, different location of the corresponding block in the region of memory for this frame.
Regarding Claim 22, Melman discloses the one or more header fields includes a set of multiple contiguous header fields of the set of header fields (par (0005), page 1, line 1-10, generating, with the network device, a transmit packet at least by combining the at least the payload of the packet with the modified header (set of instruction configure the packet includes payload data and the header fields)).
Regarding Claim 25, Melman discloses the second portion includes any of the header fields of the header excluded from the first portion(page 8, line 1-10, storing the modified header in the packet memory at a second memory location, separate from the first memory location(excluded from the first portion)).
Regarding Claim 26, Melman discloses the packet is split based on a determination that a packet splitting service is to be used for the packet (page 2, page (0011), line 1-10, a first portion (a payload) of the packet is stored in a packet memory of the network device, and a second portion (a header) of the packet is provided to a packet processor for processing of the packet by the network device).
Regarding Claim 27, Melman discloses the determination that the packet splitting service is to be used for the packet is based on the flow of the packet (par (0028), page 5, line 1-10, the packet based on a (modified or unmodified) header of the packet, the egress engine determines an egress flow to which the packet belongs (based on the flow)).
Regarding Claim 28, Melman discloses the control information is maintained in an entry of a table for the flow packet (par(0018), page 3, line 1-10, determine an egress flow to which the packet belongs, apply egress access control list (ACL) (table for the flow packet) rules to the packet, etc.).
Regarding Claim 31, Melman discloses to store the first portion in the first memory location, the the at least one memory and the computer program code are 
configured to, with the at least one processor, cause the apparatus to store the first portion in the first memory location using a direct memory access (DMA) copy operation (par (0013), page 2, line 1-10, the receive processor stores the packet or the first portion of the packet at a first memory location in the packet memory (wherein the packet memory is a DMA memory)).
Regarding Claim 32, Melman discloses first memory location comprises a header buffer configured to provide contiguous storage of header data for packets (the receive processor stores the packet or the first portion of the packet at a first memory location in the packet memory).
Regarding Claim 34, Melman discloses the at least one memory and the 
computer program code are configured to, with the at least one processor, cause the apparatus to the at least one processor,to store the second portion in the second memory location using a direct memory access (DMA) copy operation (par (0013), page 2, line 1-10, the receive processor stores the packet or the first portion of the packet at a first memory location in the packet memory (wherein the packet memory is a DMA memory)).
Regarding Claim 35, Melman discloses wherein the at least one memory and 
the  computer program code are configured to, with the at least one processor, cause the apparatus to store, for the packet, a descriptor including a pointer to the first memory location and a pointer to the second memory location(par(0013), page 2, line 1-10, the receive processor stores the packet or the first portion of the packet at a first memory location in the packet memory(wherein the packet memory is a DMA memory), the receive processor receives, from the packet memory in response to a write request from the receive processor, an indicator of the first memory location in the packet memoryat which the packet or the first portion of the packet is stored).
Regarding Claim 37, Melman discloses wherein the at least one memory 
and the computer program code are configured to, with  the at least one processor, cause the apparatus to prefetch, into a cache line of a cache, the first portion and the header data of the second packet(par(0011), page 2, line 1-10, a packet is received by the network device,  a first portion of the packet is stored in a packet memory of the network device, and a second portion ( e.g., at least a portion of a header) of the packet is provided to a packet processor).
Regarding Claim 38, Melman discloses the apparatus comprises a network interface card configured for use within a packet node (par (0025), page 5, line 1-10, TTI classification engine generally performs a lookup function used for a logical interface according to L2 or L3 header fields).
Regarding Claim 39, Melman discloses a non-transitory computer-readable medium storing computer program code configured to cause an apparatus to the packet includes a header and a payload, wherein the header includes a set of header fields(par(0005), page 1, line 1-10, generating, with the network device, a transmit packet at least by combining the at least the payload of the packet with the modified header(set of instruction configure the packet includes payload data and the header fields), and transmitting the transmit packet via the determined at egress port of the network device(receiving a packet flow at the egress port of the network device));
identify, based on the flow, control information configured to control splitting of the packet of the flow(par(0028), page 5, line 1-10, the packet based on a (modified or unmodified) header of the packet, the egress engine  determines an egress flow to which the packet belongs(based on the flow ),  updates the packet descriptor associated with the packet to include an indicator of the egress flow of the packet, egress classification engine  applies to the packet based on information included in the header of the packet);
split the packet into a first portion and a second portion based on the control information, wherein the first portion includes one or more header fields of the set of header fields, wherein the second portion includes the payload(page 2, page(0011), line 1-10, a first portion (a payload) of the packet is stored in a packet memory of the network device, and a second portion (a header) of the packet is provided to a packet processor for processing of the packet by the network device); and
store the first portion in a first memory location and the second portion in a second memory location separate from the first memory location, wherein the first portion is stored contiguously with header data of a second packet(page 8, line 1-10, storing the payload of the packet in the packet memory comprises storing the payload of the packet at a first memory location in the packet memory, and storing the modified header in the packet memory at a second memory location, separate from the first memory location, in the packet memory). 
Melman discloses all aspects of the claimed invention, except at least one processor; and at least one memory storing computer program code; wherein the at least one memory and the computer program code are configured to, with the at least one processor.
Flordal is the same field of invention teaches at least one processor; and at least one memory storing computer program code; wherein the at least one memory 
and the computer program code are configured to, with the at least one processor (page 9, par (0155), line 9-10, instructions stored using any memory technology).
Melman and Flordal are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the at least one processor; and at least one memory storing a set of instructions the teaching of Melman to include instructions stored using any memory technology the teaching of Flordal because it is providing the new, different location of the corresponding block in the region of memory for this frame.
Regarding Claim 40, Melman discloses the packet includes a header and a payload, wherein the header includes a set of header fields(par(0005), page 1, line 1-10, generating, with the network device, a transmit packet at least by combining the at least the payload of the packet with the modified header(set of instruction configure the packet includes payload data and the header fields), and transmitting the transmit packet via the determined at egress port of the network device(receiving a packet flow at the egress port of the network device));
identifying, based on the flow, control information configured to control splitting of the packet of the flow(par(0028), page 5, line 1-10, the packet based on a (modified or unmodified) header of the packet, the egress engine  determines an egress flow to which the packet belongs(based on the flow ),  updates the packet descriptor associated with the packet to include an indicator of the egress flow of the packet, egress classification engine  applies to the packet based on information included in the header of the packet);
splitting the packet into a first portion and a second portion based on the control information, wherein the first portion includes one or more header fields of the set of header fields, wherein the second portion includes the payload(page 2, page(0011), line 1-10, a first portion (a payload) of the packet is stored in a packet memory of the network device, and a second portion (a header) of the packet is provided to a packet processor for processing of the packet by the network device); and
storing the first portion in a first memory location and the second portion in a second memory location separate from the first memory location, wherein the first portion is stored contiguously with header data of a second packet(page 8, line 1-10, storing the payload of the packet in the packet memory comprises storing the payload of the packet at a first memory location in the packet memory, and storing the modified header in the packet memory at a second memory location, separate from the first memory location, in the packet memory).
Melman discloses all aspects of the claimed invention, except receiving a packet of a flow.
Flordal is the same field of invention teaches receiving a packet of a flow (page 9, par (0155), line 9-10, instructions stored using any memory technology).
Melman and Flordal are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the at least one processor; and at least one memory storing a set of instructions the teaching of Melman to include instructions stored using any memory technology the teaching of Flordal because it is providing the new, different location of the corresponding block in the region of memory for this frame.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464